
	

113 S2737 IS: Invest in American Jobs Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2737
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mr. Brown (for himself, Mr. Merkley, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To ensure that transportation and infrastructure projects carried out using Federal financial
			 assistance are constructed with steel, iron, and manufactured goods that
			 are produced in the United States, and for other purposes.
	
	
		
			1.
			Short title; table of
			 contents
			
				(a)
				Short
			 title
				This Act may be cited
			 as the Invest in American Jobs Act of 2014.
			
				(b)
				Table of
			 contents
				The table of contents for this Act is as follows:
				Sec. 1. Short title; table of contents.
					TITLE I—Department of Transportation
					Sec. 101. Federal-aid highway Buy America provisions.
					Sec. 102. Public transportation Buy America provisions.
					Sec. 103. Rail grant Buy America provisions.
					Sec. 104. Rail loan and loan guarantee Buy America provisions.
					Sec. 105. Amtrak Buy America provisions.
					Sec. 106. Aviation Buy America provisions.
					Sec. 107. Department of Transportation Buy America annual report.
					TITLE II—Other infrastructure investment
					Sec. 201. Drinking water treatment Buy America provisions.
					Sec. 202. Economic development Buy America provisions.
					Sec. 203. FEMA mitigation grant Buy America provisions.
					Sec. 204. Bridges over navigable waters Buy America provisions.
				
			
			I
			Department of
			 Transportation
			
				101.
				Federal-aid
			 highway Buy America provisions
				
					(a)
					In
			 general
					Section 313 of title
			 23, United States Code, is amended to read as follows:
					
						
							313.
							Buy
				America
							
								(a)
								Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.(b)Domestic source
				requirement for steel, iron, and manufactured goods
								
									(1)
									In
				general
									Notwithstanding any other provision of law, amounts made
				available to carry out this title may not be obligated for a
			 project unless the
				steel, iron, and manufactured goods used for the project are
			 produced in the
				United States.
								
									(2)
									Scope
									This section applies to all contracts for a project
			 carried out
				within the scope of the applicable finding, determination, or
			 decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.),
				regardless of the funding source of those contracts, if at least
			 one
			 contract
				for the project is funded with amounts made available to carry out
			 this
				title.
								
								(c)
								Exceptions
								
									(1)
									Issuance of
				waivers
									The Secretary may waive subsection
				(b) only if the Secretary finds that—
									
										(A)
										applying
				subsection (b) would be inconsistent with the public interest, as
			 determined in
				accordance with the regulations issued in accordance with paragraph
			 (2);
									
										(B)
										the steel, iron,
				or manufactured goods required for a project are not produced in
			 the United
				States—
										
											(i)
											in
				sufficient and reasonably available quantities; or
										
											(ii)
											to a satisfactory
				quality; or
										
										(C)
										the use of steel,
				iron, and manufactured goods produced in the United States for a
			 project will
				increase the total cost of the project by more than 25 percent.
									
									(2)
									Regulations
									Not
				later than 1 year after the date of enactment of the Invest in American Jobs Act of 2014, the Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of subsection
				(b) is inconsistent with the public interest for purposes of
			 paragraph
				(1)(A).
								
									(3)
									Labor
				costs
									For purposes of this subsection, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								
									(4)
									Requests for
				waivers
									A recipient of assistance under this title seeking a
				waiver under paragraph (1) shall submit to the Secretary a request
			 for the
				waiver in such form and containing such information as the
			 Secretary may
				require.
								
								(d)
								Waiver
				requirements
								
									(1)
									Public
				notification of and opportunity for comment on request for a waiver
									
										(A)
										In
				general
										If the Secretary receives a request for a waiver under
				subsection (c), the Secretary shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 finding based on
				the request.
									
										(B)
										Notice
				requirements
										A notice provided under subparagraph (A)
				shall—
										
											(i)
											include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under subparagraph (A), (B), or
			 (C) of subsection (c)(1); and
										
											(ii)
											be provided by
				electronic means, including on the official public Internet site of
			 the
				Department of Transportation.
										
									(2)
									Detailed
				justification in Federal Register
									If the Secretary issues a waiver under
				subsection (c), the Secretary shall publish in the Federal Register
			 a detailed
				justification for the waiver that—
									
										(A)
										addresses the
				public comments received under paragraph (1)(A); and
									
										(B)
										is published
				before the waiver takes effect.
									
								(e)
								State
				requirements
								The Secretary may not impose a limitation or
				condition on assistance provided under this title that restricts—
								
									(1)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				section with respect to limiting the use of articles, materials, or
			 supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
								
									(2)
									any recipient of
				such assistance from complying with such State requirements.
								
								(f)
								Intentional
				violations
								Pursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
			 regulations), a person
			 shall be
				ineligible to receive a contract or subcontract funded with amounts
			 made
				available to carry out this title if the Secretary, the head of any
			 department,
				agency, or instrumentality of the United States, or a court
			 determines that
				such person intentionally—
								
									(1)
									affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									
										(A)
										were used in a
				project to which this section applies; and
									
										(B)
										were not produced
				in the United States; or
									
									(2)
									represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
									
										(A)
										were used in a
				project to which this section applies; and
									
										(B)
										were not produced
				in the United States.
									
								(g)
								Consistency with
				international agreements
								
									(1)
									In
				general
									This section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								
									(2)
									Treatment of
				foreign countries in violation of international agreements
									The
				Secretary shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with amounts made
			 available
				to carry out this title, including any project for which the
			 Secretary has
				issued a waiver under subsection (c), if the Secretary, in
			 consultation with
				the United States Trade Representative, determines that the foreign
			 country is
				in violation of the terms of an agreement with the United States by
				discriminating against steel, iron, or manufactured goods that are
			 produced in
				the United States and covered by the
				agreement.
								.
				
					(b)
					Review of
			 nationwide waivers
					
						(1)
						In
			 general
						Not later than 1 year after the date of enactment of this
			 Act, and at least every 5 years thereafter, the Secretary of
			 Transportation
			 shall review each standing nationwide waiver issued under section 313 of
			 title
			 23, United States Code, to determine whether continuing that waiver is
			 necessary.
					
						(2)
						Public
			 notification of and opportunity for comment on review of standing
			 nationwide
			 waivers
						In conducting a
			 review under paragraph (1), the Secretary shall provide notice of and an
			 opportunity for public comment on the review at least 30 days before
			 completing
			 the review.
					
						(3)
						Notice
			 requirement
						A notice provided
			 under paragraph (2) shall be provided by electronic means, including on
			 the
			 official public Internet  site of the Department of Transportation.
					
						(4)
						Detailed
			 justification in Federal Register
						If the Secretary finds it is necessary to
			 continue a standing nationwide waiver after a review under paragraph (1),
			 the
			 Secretary shall publish in the Federal Register a detailed justification
			 for
			 such waiver that addresses the public comments received under paragraph
			 (2).
					
					(c)
					Repeals
					
						(1)
						Waiver
			 notification and annual reports
						Section 117 of the SAFETEA–LU Technical
			 Corrections Act of 2008 (23 U.S.C. 313 note; Public Law 110–244) is
			 repealed.
					
						(2)
						Notice and
			 public comments
						Section 123
			 of title I of division A of the Consolidated Appropriations Act, 2010 (23
			 U.S.C. 313 note; Public Law 111–117) is repealed.
				102.
				Public
			 transportation Buy America provisions
				
					(a)
					In
			 general
					Section 5323(j) of
			 title 49, United States Code, is amended to read as follows:
					
						
							(j)
							Buy
				America
							
								(1)
								Definition of produced in the United StatesIn this subsection, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.
							(2)
								Domestic source
				requirement for steel, iron, and manufactured goods
								
									(A)
									In
				general
									Notwithstanding any other provision of law, and except as
				provided in subparagraph (B), amounts made available to carry out
			 this chapter
				may not be obligated for a project unless the steel, iron, and
			 manufactured
				goods used for the project are produced in the United States.
								
									(B)
									Special rules
				for rolling stock
									(i)In generalAmounts made available to carry out this chapter
				may not be obligated for the procurement of rolling stock
			 (including train
				control, communication, and traction power equipment, and rolling
			 stock
			 prototypes) unless, when procuring such rolling stock under this chapter—
										
											(I)
											the cost of
				components and subcomponents produced in the United States is more
			 than the applicable percentage under clause (ii) of the cost of all
			 components of the rolling stock; and
										
											(II)
											final assembly of
				the rolling stock, including rolling stock prototypes, occurs in
			 the United
				States.
										(ii)Applicable percentageThe applicable percentage under this clause—(I)for fiscal year 2013 is 60 percent;(II)for fiscal year 2014 is  70 percent;(III)for fiscal year 2015 is 80 percent;(IV)for fiscal year 2016 is 90 percent; and(V)for fiscal year 2017 and each fiscal year thereafter is 100 percent.
									(C)
									Scope
									This subsection applies to all contracts for a public
				transportation project carried out within the scope of the
			 applicable finding,
				determination, or decision under the National Environmental Policy
			 Act of 1969
				(42 U.S.C. 4321 et seq.), regardless of the funding source of those
			 contracts,
				if at least one contract for the public transportation project is
			 funded with
				amounts made available to carry out this chapter.
								
								(3)
								Exceptions
								
									(A)
									Issuance of
				waivers
									The Secretary may waive paragraph (2)
				only if the Secretary finds that—
									
										(i)
										applying paragraph
				(2) would be inconsistent with the public interest, as determined
			 in accordance
				with the regulations issued in accordance with subparagraph (B);
									
										(ii)
										the steel, iron,
				or manufactured goods required for a project are not produced in
			 the United
				States—
										
											(I)
											in sufficient and
				reasonably available quantities; or
										
											(II)
											to a satisfactory
				quality; or
										
										(iii)
										the use of
				steel, iron, and manufactured goods produced in the United States
			 for a project
				will increase the total cost of the project by more than 25
			 percent.
									
									(B)
									Regulations
									Not
				later than 1 year after the date of enactment of the Invest in American Jobs Act of 2014, the Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of paragraph
				(2) is inconsistent with the public interest for purposes of
			 subparagraph
				(A)(i).
								
									(C)
									Components of
				rolling stock
									If the
				Secretary finds that a component of rolling stock is not produced
			 in the United
				States in sufficient and reasonably available quantities or to a
			 satisfactory
				quality, the Secretary may issue a waiver under subparagraph (A)
			 with respect
				to such component.
								
									(D)
									Labor
				costs
									For purposes of this
				paragraph, labor costs involved in final assembly shall not be
			 included in
				calculating the cost of components.
								
									(E)
									Requests for
				waivers
									A recipient of assistance under this chapter seeking a
				waiver under subparagraph (A) shall submit to the Secretary a
			 request for the
				waiver in such form and containing such information as the
			 Secretary may
				require.
								
								(4)
								Waiver
				requirements
								
									(A)
									Public
				notification of and opportunity for comment on request for a waiver
									
										(i)
										In
				general
										If the Secretary receives a request for a waiver under
				paragraph (3), the Secretary shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 finding based on
				the request.
									
										(ii)
										Notice
				requirements
										A notice provided under clause (i) shall—
										
											(I)
											include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under clause (i), (ii), or (iii)
			 of paragraph (3)(A); and
										
											(II)
											be provided by
				electronic means, including on the official public Internet
			 site of the
				Department of Transportation.
										
									(B)
									Detailed
				justification in Federal Register
									If the Secretary issues a waiver under
				paragraph (3), the Secretary shall publish in the Federal Register
			 a detailed
				justification for the waiver that—
									
										(i)
										addresses the
				public comments received under subparagraph (A)(i); and
									
										(ii)
										is published
				before the waiver takes effect.
									
								(5)
								State
				requirements
								The Secretary may not impose a limitation or
				condition on assistance provided under this chapter that restricts—
								
									(A)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				subsection with respect to limiting the use of articles, materials,
			 or supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
								
									(B)
									any recipient of
				such assistance from complying with such State requirements.
								
								(6)
								Intentional
				violations
								Pursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
			 regulations), a person
			 shall be
				ineligible to receive a contract or subcontract funded with amounts
			 made
				available to carry out this chapter or any other law providing
			 Federal public
				transportation assistance if the Secretary, the head of any
			 department, agency,
				or instrumentality of the United States, or a court determines that
			 such person
				intentionally—
								
									(A)
									affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									
										(i)
										were used in a
				project to which this subsection applies; and
									
										(ii)
										were not produced
				in the United States; or
									
									(B)
									represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
									
										(i)
										were used in a
				project to which this subsection applies; and
									
										(ii)
										were not produced
				in the United States.
									
								(7)
								Consistency with
				international agreements
								
									(A)
									In
				general
									This subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								
									(B)
									Treatment of
				foreign countries in violation of international agreements
									The
				Secretary shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with amounts made
			 available
				to carry out this chapter or any other law providing Federal public
				transportation assistance, including any project for which the
			 Secretary has
				issued a waiver under paragraph (3), if the Secretary, in
			 consultation with the
				United States Trade Representative, determines that the foreign
			 country is in
				violation of the terms of an agreement with the United States by
			 discriminating
				against steel, iron, or manufactured goods that are produced in the
			 United
				States and covered by the agreement.
								
								(8)
								Opportunity to
				correct inadvertent error
								The Secretary may allow a manufacturer
				or supplier of steel, iron, or manufactured goods to correct after
			 bid opening
				an incomplete Buy America certificate or an incorrect certificate
			 of
				noncompliance (but not a failure to sign a certificate, a
			 submission of both a
				certificate of compliance and a certificate of noncompliance, or a
			 failure to
				submit any certificate) under this subsection if such manufacturer
			 or supplier
				attests under penalty of perjury that such manufacturer or supplier
			 submitted
				an incomplete or incorrect certificate as a result of an
			 inadvertent or
				clerical error. The burden of establishing inadvertent or clerical
			 error is on
				the manufacturer or
				supplier.
							.
				(b)Review of
			 general public interest waivers(1)In generalNot later than 1 year after the date of
			 enactment of this Act, and at least every 5 years thereafter, the
			 Secretary of
			 Transportation shall review the general public interest waivers described
			 in
			 subsection (b) of Appendix A to section 661.7 of title 49, Code of Federal
			 Regulations, to determine whether continuing such waivers is in the public
			 interest.
						(2)
						Public
			 notification of and opportunity for comment on review of standing
			 nationwide
			 waivers
						In conducting a
			 review under paragraph (1), the Secretary shall provide notice of and an
			 opportunity for public comment on the review at least 30 days before
			 completing
			 the review.
					
						(3)
						Notice
			 requirement
						A notice provided
			 under paragraph (2) shall be provided by electronic means, including on
			 the
			 official public Internet  site of the Department of Transportation.
					(4)Detailed
			 justification in Federal RegisterIf the Secretary finds it is necessary to
			 continue a standing nationwide waiver after a review under paragraph (1),
			 the
			 Secretary shall publish in the Federal Register a detailed justification
			 for
			 such waiver that addresses the public comments received under paragraph
			 (2).
				103.
				Rail grant Buy
			 America provisions
				
					(a)
					In
			 general
					Section 24405(a) of
			 title 49, United States Code, is amended to read as follows:
					
						
							(a)
							Buy
				America
							(1)Definition of produced in the United StatesIn this subsection, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.(2)Domestic source
				requirement for steel, iron, and manufactured goods
								
									(A)
									In
				general
									Notwithstanding any
				other provision of law, amounts made available to carry out this
			 chapter, chapter
				223, chapter 261, or section 20154 or 24105 may not be obligated
			 for a project
				unless the steel, iron, and manufactured goods used for the project
			 are
				produced in the United States.
								
									(B)
									Scope
									This subsection applies to all contracts for a
			 project carried
				out within the scope of the applicable finding, determination, or
			 decision
				under the National Environmental Policy Act of 1969 (42 U.S.C. 4321
			 et seq.),
				regardless of the funding source of those contracts, if at least 1
			 contract
				for the project is funded with amounts made available to carry out
			 a provision
				described in subparagraph (A).
								
								(3)
								Exceptions
								
									(A)
									Issuance of
				waivers
									The Secretary of Transportation may waive paragraph (2) if the Secretary determines that—
									
										(i)
										applying paragraph
				(2) would be inconsistent with the public interest, as determined
			 in accordance
				with the regulations issued in accordance with subparagraph (B);
									
										(ii)
										the steel, iron,
				or manufactured goods required for a project are not produced in
			 the United
				States—
										
											(I)
											in sufficient and
				reasonably available quantities; or
										
											(II)
											to a satisfactory
				quality; or
										
										(iii)
										the use of
				steel, iron, and manufactured goods produced in the United States
			 for a project
				will increase the total cost of the project by more than 25
			 percent.
									
									(B)
									Rulemaking
									Not
				later than 1 year after the date of the enactment of the Invest in American Jobs Act of 2014, the Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of paragraph
				(2) is inconsistent with the public interest for purposes of
			 subparagraph
				(A)(i).
								
									(C)
									Labor
				costs
									For purposes of this paragraph, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								
									(D)
									Requests for
				waivers
									A recipient of
				assistance under this chapter, chapter 223, chapter 261, or section
			 20154 or
				24105 seeking a waiver under subparagraph (A) shall submit to the
			 Secretary a
				request for the waiver in such form and containing such information
			 as the
				Secretary may require.
								
								(4)
								Waiver
				requirements
								
									(A)
									Public
				notification of and opportunity for comment on request for a waiver
									
										(i)
										In
				general
										If the Secretary receives a request for a waiver under
				paragraph (3), the Secretary shall provide notice of, and an
			 opportunity for,
				public comment on the request at least 30 days before making a
			 determination based on
				the request.
									
										(ii)
										Notice
				requirements
										A notice under clause (i) shall—
										
											(I)
											include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under clause (i), (ii), or (iii)
			 of paragraph (3)(A); and
										
											(II)
											be provided by
				electronic means, including on the official public Internet site of
			 the
				Department of Transportation.
										
									(B)
									Detailed
				justification in federal register
									If the Secretary issues a waiver under
				paragraph (3), the Secretary shall publish, in the Federal
			 Register,
			 a detailed
				justification for the waiver that—
									
										(i)
										addresses the
				public comments received under subparagraph (A)(i); and
									
										(ii)
										is published
				before the waiver takes effect.
									
								(5)
								State
				requirements
								The Secretary may not impose a limitation or
				condition on assistance provided under this chapter, chapter 223,
			 chapter 261,
				or section 20154 or 24105 that restricts—
								
									(A)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				subsection with respect to limiting the use of articles, materials,
			 or supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
								
									(B)
									any recipient of
				such assistance from complying with such State requirements.
								
								(6)
								Intentional
				violations
								Pursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
			 regulations), a person
			 shall be
				ineligible to receive a contract or subcontract funded with amounts
			 made
				available to carry out this chapter, chapter 223, chapter 261, or
			 section 20154
				or 24105 if the Secretary, the head of any department, agency, or
				instrumentality of the United States, or a court determines that
			 such person
				intentionally—
								
									(A)
									affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									
										(i)
										were used in a
				project to which this subsection applies; and
									
										(ii)
										were not produced
				in the United States; or
									
									(B)
									represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				if such items—
									
										(i)
										were used in a
				project to which this subsection applies; and
									
										(ii)
										were not produced
				in the United States.
									
								(7)
								Consistency with
				international agreements
								
									(A)
									In
				general
									This subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								
									(B)
									Treatment of
				foreign countries in violation of international agreements
									The
				Secretary shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with amounts made
			 available
				to carry out this chapter, chapter 223, chapter 261, or section
			 20154 or 24105,
				including any project for which the Secretary has issued a waiver
			 under
				paragraph (3), if the Secretary, in consultation with the United
			 States Trade
				Representative, determines that the foreign country is in violation
			 of the
				terms of an agreement with the United States by discriminating
			 against steel,
				iron, or manufactured goods that are produced in the United States
			 and covered
				by the agreement.
								
								(8)
								Opportunity to
				correct inadvertent error
								The
				Secretary may allow a manufacturer or supplier of steel, iron, or
			 manufactured
				goods to correct after bid opening an incomplete Buy America
			 certificate or an
				incorrect certificate of noncompliance (but not a failure to sign a
				certificate, a submission of both a certificate of compliance and a
			 certificate
				of noncompliance, or a failure to submit any certificate) under
			 this subsection
				if such manufacturer or supplier attests under penalty of perjury
			 that such
				manufacturer or supplier submitted an incomplete or incorrect
			 certificate as a
				result of an inadvertent or clerical error. The burden of
			 establishing
				inadvertent or clerical error is on the manufacturer or
				supplier.
							.
				
					(b)
					Review of
			 nationwide waivers
					(1)In generalNot later
			 than 1 year after the date of the enactment of this Act, and at least
			 every 5
			 years
			 thereafter, the Secretary of Transportation shall review each standing
			 nationwide waiver issued under section 24405(a) of title 49, United States
			 Code, to determine whether continuing that waiver is necessary.(2)Public notification of and opportunity for comment on review of standing nationwide waiversIn conducting a review under paragraph (1), the Secretary shall provide notice of and an
			 opportunity for public comment on the review at least 30 days before
			 completing the review.(3)Notice requirementA notice provided under paragraph (2) shall be provided by electronic means, including on the
			 official public Internet site of the Department of Transportation.(4)Detailed justification in federal registerIf the Secretary finds it is necessary to continue a standing nationwide waiver after a review
			 under paragraph (1), the Secretary shall publish in the Federal Register a
			 detailed justification for such waiver that addresses the public comments
			 received under paragraph (2).
				104.
				Rail loan and
			 loan guarantee Buy America provisions
				Section 502(h)(3) of the Railroad
			 Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(3)) is
			 amended—
				
					(1)
					in subparagraph (A), by striking
			 and at the end;
				
					(2)
					in subparagraph (B), by striking the
			 period at the end and inserting ; and;
			 and
				
					(3)
					by adding at the
			 end the following:
					
						
							(C)
							the requirements under section 24405(a) of
				title 49, United States
				Code.
						.
				
				105.
				Amtrak Buy
			 America provisions
				
					(a)
					In
			 general
					Section 24305(f) of
			 title 49, United States Code, is amended to read as follows:
					
						
							(f)
							Buy
				America
							(1)Definition of produced in the United StatesIn this subsection, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.
							(2)Domestic source
				requirement for steel, iron, and manufactured goods
								
									(A)
									In
				general
									Notwithstanding any
				other provision of law, amounts made available to Amtrak under
			 section 101(c) of
				the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432) may
				not be used for a capital project (as defined in subparagraphs (A)
			 and (B) of
				section 24401(2)) to bring the Northeast Corridor to a
			 state-of-good-repair or
				for any other capital expense of Amtrak unless the steel, iron, and
				manufactured goods used for the project or other capital expense
			 are produced
				in the United States.
								
									(B)
									Scope
									This subsection applies
				to all contracts for a project or other capital expense carried out
			 within the
				scope of the applicable finding, determination, or decision under
			 the National
				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.),
			 regardless of the
				funding source of such contracts, if at least 1 contract with
			 respect to the
				project or other capital expense is funded with amounts made
			 available under
				section 101(c) of the Passenger Rail Investment and Improvement Act of 2008.
								
									(C)
									United States
				defined
									In this subsection, the term United States
				means the States, territories, and possessions of the United States
			 and the
				District of Columbia.
								
								(3)
								Exceptions
								
									(A)
									Issuance of
				waivers
									The Secretary of Transportation may waive paragraph (2) if the Secretary determines that—
									
										(i)
										applying paragraph
				(2) would be inconsistent with the public interest, as determined
			 in accordance
				with the regulations issued in accordance with subparagraph (B);
									
										(ii)
										the steel, iron,
				or manufactured goods required for a project or other capital
			 expense are not
				produced in the United States—
										
											(I)
											in sufficient and
				reasonably available quantities; or
										
											(II)
											to a satisfactory
				quality; or
										
										(iii)
										the use of
				steel, iron, and manufactured goods produced in the United States
			 for a project
				or other capital expense will increase the total cost of the
			 project or expense
				by more than 25 percent.
									
									(B)
									Regulations
									Not
				later than 1 year after the date of the enactment of the Invest in American Jobs Act of 2014, the Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of paragraph
				(2) is inconsistent with the public interest for purposes of
			 subparagraph
				(A)(i).
								
									(C)
									Labor
				costs
									For purposes of this paragraph, labor costs involved in
				final assembly shall not be included in calculating the cost of
				components.
								
									(D)
									Requests for
				waivers
									If Amtrak seeks a waiver under subparagraph (A), Amtrak
				shall submit to the Secretary a request for the waiver in such form
			 and
				containing such information as the Secretary may require.
								
								(4)
								Waiver
				requirements
								
									(A)
									Public
				notification of and opportunity for comment on request for a waiver
									
										(i)
										In
				general
										If the Secretary
				receives a request for a waiver from Amtrak under paragraph (3),
			 the Secretary
				shall provide notice of, and an opportunity for, public comment on
			 the request at
				least 30 days before making a determination based on the request.
									
										(ii)
										Notice
				requirements
										A notice under clause (i) shall—
										
											(I)
											include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under clause (i), (ii), or (iii)
			 of paragraph (3)(A); and
										
											(II)
											be provided by
				electronic means, including on the official public Internet site of
			 the
				Department of Transportation.
										
									(B)
									Detailed
				justification in federal register
									If the Secretary issues a waiver under
				paragraph (3), the Secretary shall publish, in the Federal
			 Register,
			 a detailed
				justification for the waiver that—
									
										(i)
										addresses the
				public comments received under subparagraph (A)(i); and
									
										(ii)
										is published
				before the waiver takes effect.
									
								(5)
								State
				requirements
								The Secretary may not impose a limitation or
				condition on assistance provided under this section that
				restricts—
								
									(A)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				subsection with respect to limiting the use of articles, materials,
			 or supplies
				mined, produced, or manufactured in foreign countries for capital
			 projects or
				other capital expenses carried out with such assistance; or
								
									(B)
									any recipient of
				such assistance from complying with such State requirements.
								
								(6)
								Intentional
				violations
								Pursuant to
				procedures established under subpart 9.4 of chapter 1 of title 48,
			 Code of
				Federal Regulations (or successor regulations), a person shall be
			 ineligible to receive a
			 contract or
				subcontract funded with amounts described in paragraph (2)(A) if
			 the
			 Secretary,
				the head of any department, agency, or instrumentality of the
			 United States, or
				a court determines that such person intentionally—
								
									(A)
									affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									
										(i)
										were used in a
				capital project or other capital expense to which this subsection
			 applies;
				and
									
										(ii)
										were not produced
				in the United States; or
									
									(B)
									represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				if such items—
									
										(i)
										were used in a
				capital project or other capital expense to which this subsection
			 applies;
				and
									
										(ii)
										were not produced
				in the United States.
									
								(7)
								Consistency with
				international agreements
								
									(A)
									In
				general
									This subsection shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								
									(B)
									Treatment of
				foreign countries in violation of international agreements
									The Secretary shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country
			 in a capital
				project or other capital expense funded with amounts described in
			 paragraph
				(2)(A), including any project or capital expense for which the
			 Secretary has
				issued a waiver under paragraph (3), if the Secretary, in
			 consultation with the
				United States Trade Representative, determines that the foreign
			 country is in
				violation of the terms of an agreement with the United States by
			 discriminating
				against steel, iron, or manufactured goods that are produced in the
			 United
				States and covered by the
				agreement.
								.
				(b)Review of
			 nationwide waivers(1)In generalNot later
			 than 1 year after the date of the enactment of this Act, and at least
			 every 5
			 years
			 thereafter, the Secretary of Transportation shall review each standing
			 nationwide waiver issued under section 24305(f) of title 49, United States
			 Code, to determine whether continuing such waiver is necessary.(2)Public notification of and opportunity for comment on review of standing nationwide waiversIn conducting a review under paragraph (1), the Secretary shall provide notice of and an
			 opportunity for public comment on the review at least 30 days before
			 completing the review.(3)Notice requirementA notice provided under paragraph (2) shall be provided by electronic means, including on the
			 official public Internet site of the Department of Transportation.(4)Detailed justification in federal registerIf the Secretary finds it is necessary to continue a standing nationwide waiver after a review
			 under paragraph (1), the Secretary shall publish in the Federal Register a
			 detailed justification for such waiver that addresses the public comments
			 received under paragraph (2).
				106.
				Aviation Buy
			 America provisions
				
					(a)
					Buy-American
			 preferences
					Chapter 501 of
			 title 49, United States Code, is amended by striking the chapter heading
			 and
			 inserting the following: Buy
			 America.
				
					(b)
					Enhancements To
			 buy America requirements
					Section 50101 of such title is amended
			 to read as follows:
					
						
							50101.
							Buy
				America
							
								(a)
								Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.
							(b)Domestic source
				requirement for steel, iron, and manufactured goods
								
									(1)
									In
				general
									Notwithstanding any
				other provision of law, and except as provided in paragraph (2),
			 funds made
				available to carry out section 106(k), 44502(a)(2), or 44509,
			 subchapter I of
				chapter 471 (except section 47127), or chapter 481 (except sections
			 48102(e),
				48106, 48107, and 48110) of this title may not be obligated for a
			 project
				unless the steel, iron, and manufactured goods used for the project
			 are
				produced in the United States.
								
									(2)
									Special rules
				for certain facilities and equipment
									With respect to a project
				for the procurement of a facility or equipment, funds made
			 available to carry
				out the provisions specified in paragraph (1) may not be obligated
			 for the
				project unless—
									
										(A)
										the cost of
				components and subcomponents produced in the United States—
										
											(i)
											for fiscal year
				2015 is more than 60 percent of the cost of all components of the
			 facility or
				equipment;
										
											(ii)
											for fiscal year
				2016 is more than 70 percent of the cost of all components of the
			 facility or
				equipment;
										
											(iii)
											for fiscal year
				2017 is more than 80 percent of the cost of all components of the
			 facility or
				equipment;
										
											(iv)
											for fiscal year
				2018 is more than 90 percent of the cost of all components of the
			 facility or
				equipment; and
										
											(v)
											for fiscal year
				2019, and each fiscal year thereafter, is 100 percent of the cost
			 of all
				components of the facility or equipment; and
										
										(B)
										final assembly of
				the facility or equipment occurs in the United States.
									
									(3)
									Scope
									The requirements of this section apply to
				all contracts for a project carried out within the scope of the
			 applicable
				finding, determination, or decision under the National
			 Environmental Policy Act
				of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source
			 of such
				contracts, if at least one contract for the project is funded with
			 amounts made
				available to carry out a provision specified in paragraph (1).
								
								(c)
								Exceptions
								
									(1)
									Issuance of
				waivers
									The Secretary of
				Transportation may waive the requirements of subsection (b) only if
			 the
				Secretary finds that—
									
										(A)
										applying subsection (b) would be
				inconsistent with the public interest, as determined in accordance
			 with the
				regulations required under paragraph (2);
									
										(B)
										the steel, iron, or manufactured goods
				required for a project are not produced in the United States—
										
											(i)
											in
				sufficient and reasonably available quantities; or
										
											(ii)
											to a satisfactory
				quality; or
										
										(C)
										the use of steel, iron, and manufactured
				goods produced in the United States for a project will increase the
			 total cost
				of the project by more than 25 percent.
									
									(2)
									Regulations
									Not
				later than 1 year after the date of enactment of the Invest in American Jobs Act of 2014, the Secretary shall issue regulations establishing the
			 criteria
				that the Secretary shall use to determine whether the application
			 of subsection
				(b) is inconsistent with the public interest for purposes of
			 paragraph
				(1)(A).
								
									(3)
									Labor
				costs
									For purposes of this
				section, labor costs involved in final assembly are not included in
			 calculating
				the cost of components.
								
									(4)
									Requests for
				waivers
									An entity seeking a
				waiver under paragraph (1) shall submit to the Secretary a request
			 for the
				waiver in such form and containing such information as the
			 Secretary may
				require.
								
									(5)
									Preference for
				American-assembled facilities and equipment
									In the procurement of a facility or
				equipment subject to a waiver issued under paragraph (1), the
			 Secretary shall
				give preference to a facility or equipment for which final assembly
			 occurred in
				the United States.
								
									(6)
									Limitation on
				waiver authority
									In the
				procurement of a facility or equipment, if the Secretary finds that
			 a component
				of the facility or equipment is not produced in the United States
			 in sufficient
				and reasonably available quantities or to a satisfactory quality,
			 the Secretary
				may issue a waiver under paragraph (1) with respect to such
			 component.
								
								(d)
								Waiver
				requirements
								
									(1)
									Public
				notification of and opportunity for comment on request for a waiver
									
										(A)
										In
				general
										If the Secretary receives a request for a waiver under
				subsection (c), the Secretary shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 finding based on
				the request.
									
										(B)
										Notice
				requirements
										A notice provided under subparagraph (A)
				shall—
										
											(i)
											include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under subparagraph (A), (B), or
			 (C) of subsection (c)(1); and
										
											(ii)
											be provided by
				electronic means, including on the official public Internet
			 site of the
				Department of Transportation.
										
									(2)
									Detailed
				justification in Federal Register
									If the Secretary issues a waiver under
				subsection (c), the Secretary shall publish in the Federal Register
			 a detailed
				justification for the waiver that—
									
										(A)
										addresses the
				public comments received under paragraph (1)(A); and
									
										(B)
										is published
				before the waiver takes effect.
									
								(e)
								State
				requirements
								The Secretary may not impose a limitation or
				condition on assistance provided with funds made available to carry
			 out a
				provision specified in subsection (b)(1) that restricts—
								
									(1)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				section with respect to limiting the use of articles, materials, or
			 supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
								
									(2)
									any recipient of
				such assistance from complying with such State requirements.
								
								(f)
								Consistency with
				international agreements
								
									(1)
									In
				general
									This section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								
									(2)
									Treatment of
				foreign countries in violation of international agreements
									The
				Secretary shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with funds made
			 available to
				carry out a provision specified in subsection (b)(1), including any
			 project for
				which the Secretary has issued a waiver under subsection (c), if
			 the Secretary,
				in consultation with the United States Trade Representative,
			 determines that
				the foreign country is in violation of the terms of an agreement
			 with the
				United States by discriminating against steel, iron, or
			 manufactured goods that
				are produced in the United States and covered by the
				agreement.
								.
				
					(c)
					Clerical
			 amendments
					
						(1)
						Subtitle
			 analysis
						The analysis for
			 subtitle VII of title 49, United States Code, is amended by striking the
			 item
			 relating to chapter 501 and inserting the following:
						
							
								
									501.
									Buy
				  America
									50101
								
							
							.
					
						(2)
						Chapter
			 analysis
						The analysis for chapter 501 of title 49, United States
			 Code, is amended by striking the item relating to section 50101 and
			 inserting
			 the following:
						
							
								50101. Buy
				America.
							
							.
					
					(d)
					Prohibition on
			 contracting upon falsification of label
					Section 50105 of such title is amended by
			 inserting steel, iron, or manufactured before
			 goods.
				(e)Review of
			 nationwide waivers(1)In generalNot later
			 than 1 year after the date of enactment of this Act, and not less
			 frequently than every 5
			 years
			 thereafter, the Secretary of Transportation shall review each standing
			 nationwide waiver issued under section 50101 of title 49, United States
			 Code,
			 to determine whether continuing such waiver is necessary.(2)Public notification of and opportunity for comment on review of standing nationwide waiversIn conducting a review under paragraph (1), the Secretary shall provide notice of and an
			 opportunity for public comment on the review at least 30 days before
			 completing the review.(3)Notice requirementA notice provided under paragraph (2) shall be provided by electronic means, including on the
			 official public Internet site of the Department of Transportation.(4)Detailed justification in federal registerIf the Secretary finds it is necessary to continue a standing nationwide waiver after a review
			 under paragraph (1), the Secretary shall publish in the Federal Register a
			 detailed justification for such waiver that addresses the public comments
			 received under paragraph (2).
				107.
				Department of
			 Transportation Buy America annual report
				Section 308 of title 49, United States Code,
			 is amended by adding at the end the following:
				
					
						(f)
						Buy
				America
						Not later than February 1 of each year beginning after
				the date of enactment of this subsection, the Secretary shall
			 submit to
				Congress a report that—
						
							(1)
							specifies each
				project with respect to which the Secretary issued a waiver from a
			 Buy America
				requirement during the preceding calendar year;
						
							(2)
							identifies the country of origin and
				product specifications for steel, iron, or manufactured goods
			 acquired pursuant
				to each waiver from a Buy America requirement issued by the
			 Secretary during
				the preceding calendar year;
						
							(3)
							summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
						
							(4)
							provides the justification for each such
				waiver, including the specific law, treaty, or international
			 agreement under
				which the waiver was granted;
						
							(5)
							summarizes the
				funds expended on—
							
								(A)
								steel, iron, and manufactured goods
				produced in the United States for projects with respect to which a
			 Buy America
				requirement, under which the Secretary has waiver authority,
			 applied during the
				preceding calendar year; and
							
								(B)
								steel, iron, and manufactured goods
				produced outside the United States for projects with respect to
			 which the
				Secretary issued a waiver from a Buy America requirement during the
			 preceding
				calendar year; and
							
							(6)
							provides an employment impact analysis of
				the cumulative effect of all waivers from a Buy America requirement
			 issued by
				the Secretary during the preceding calendar year on manufacturing
			 employment in
				the United
				States.
						.
			
			II
			Other
			 infrastructure investment
			
				201.
				Drinking water treatment Buy America provisions
				(a)In generalSection 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended by adding at the
			 end the following:(4)Requirement For Use of American Materials
								(A)
								Definition of produced in the United StatesIn this paragraph, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.(B)RequirementNotwithstanding any other provision of law, none of the funds made available by a State loan fund,
			 as authorized under this section, may be used for a project for the
			 construction, alteration, maintenance, or repair of a public water system
			 unless the steel, iron, and manufactured goods used in that project are
			 produced in the United States.(C)WaiversSubparagraph (B) shall not apply in any case in which the Administrator, in consultation with the
			 Governor of the applicable State, finds that—(i)applying subparagraph (B) would be inconsistent with the public interest;(ii)the steel, iron, and manufactured goods are not produced in the United States in sufficient and
			 reasonably available quantities and of a satisfactory quality; or(iii)inclusion of steel, iron, and manufactured goods produced in the United States will increase the
			 cost of the overall project by more than 25 percent.(D)Public Notification and Written Justification for WaiverIf the Administrator determines that it is necessary to waive the application of subparagraph (B)
			 based on a finding under subparagraph (C), the Administrator shall—(i)not less than 15 days prior to waiving the application of subparagraph (B), provide public notice
			 and the opportunity to comment on the intent of the Administrator to issue
			 the waiver; and(ii)on issuing the waiver, publish in the Federal Register a detailed written justification as to why
			 the provision is being waived.
								(E)
								Annual
				report
								Not later than the first February 1 after the date of enactment of
			 this paragraph and not later than each February 1 thereafter,
				the Administrator shall submit to the Committee on Transportation
			 and
				Infrastructure of the House of Representatives and the Committee on
			 Environment
				and Public Works of the Senate a report that—
								
									(i)
									specifies each
				project with respect to which the Administrator issued a waiver
			 under
				subparagraph (C) during the preceding calendar year;
								
									(ii)
									identifies the country of origin and
				product specifications for steel, iron, or manufactured goods
			 acquired pursuant
				to each waiver under subparagraph (C) issued by the Administrator
			 during the
				preceding calendar year;
								
									(iii)
									summarizes the
				monetary value of contracts awarded pursuant to each waiver;
								
									(iv)
									provides the justification for each waiver, including the specific law, treaty, or international
			 agreement under
				which the waiver was granted;
								
									(v)
									summarizes the
				amounts expended on—
									
										(I)
										steel, iron, and
				manufactured goods produced in the United States for projects with
			 respect to
				which the Buy America requirement under this section applied during
			 the
				preceding calendar year; and
									
										(II)
										steel, iron, and
				manufactured goods produced outside the United States for projects
			 with respect
				to which the Administrator issued a waiver under subparagraph (C)
			 during the
				preceding calendar year; and
									
									(vi)
									provides an employment impact analysis of
				the cumulative effect of all waivers under subparagraph (C) issued
			 by
			 the
				Administrator during the preceding calendar year on manufacturing
			 employment in
				the United States.
								
								(F)
								State
				requirements
								The Administrator may not impose a limitation or
				condition on assistance provided under this section that restricts—
								
									(i)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				paragraph with respect to limiting the use of articles, materials,
			 or
			 supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
								
									(ii)
									any recipient of
				such assistance from complying with such State requirements.
								
								(G)
								Intentional
				violations
								Pursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
			 regulations), a person
			 shall be
				ineligible to receive a contract or subcontract funded with amounts
			 made
				available from a State loan fund
			 if the Administrator, the head of any department,
			 agency, or
				instrumentality of the United States, or a court determines that
			 such person
				intentionally—
								
									(i)
									affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									
										(I)
										were used in a
				project to which this section applies; and
									
										(II)
										were not produced
				in the United States; or
									
									(ii)
									represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
									
										(I)
										were used in a
				project to which this paragraph applies; and
									
										(II)
										were not produced
				in the United States.
									
								(H)
								Consistency with
				international agreements
								
									(i)
									In
				general
									This paragraph shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								
									(ii)
									Treatment of
				foreign countries in violation of international agreements
									The Administrator shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country
			 in a project
				funded with amounts made available from a State loan fund,
			 including any project
			 for which
				the Administrator has issued a waiver under subparagraph (C), if
			 the
				Administrator, in consultation with the United States Trade
			 Representative,
				determines that the foreign country is in violation of the terms of
			 an
				agreement with the United States by discriminating against steel,
			 iron, or
				manufactured goods that are produced in the United States and
			 covered by the
				agreement.
								.
				
					(b)
					Review of
			 nationwide waivers
					Not later
			 than 1 year after the date of enactment of this Act, and at least every 5
			 years
			 thereafter, the Administrator of the Environmental Protection Agency shall
			 review each standing nationwide waiver issued under paragraph (4) of
			 section 1452(a) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) (as
			 added by this section) to determine
			 whether
			 continuing that waiver is necessary.
				
				202.
				Economic
			 development Buy America provisions
				
					(a)
					In
			 general
					Title VI of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3211 et seq.)
			 is
			 amended by adding at the end the following:
					
						
							613.
							Buy
				America
							
								(a)
								Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.
								(b)
								Domestic source
				requirement for steel, iron, and manufactured goods
								
									(1)
									In
				general
									Notwithstanding any other provision of law, amounts made
				available to carry out section 201 or 209 may not be obligated for
			 a project
				unless the steel, iron, and manufactured goods used for the project
			 are
				produced in the United States.
								
									(2)
									Scope
									This section applies to all contracts for a project
			 carried out
				within the scope of the applicable finding, determination, or
			 decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.)
				regardless of the funding source of those contracts, if at least
			 one
			 contract
				for the project is funded with amounts made available to carry out
			 section 201
				or 209.
								
								(c)
								Exceptions
								
									(1)
									Issuance of
				waivers
									The Secretary may waive the requirements of subsection
				(b) only if the Secretary finds that—
									
										(A)
										applying
				subsection (b) would be inconsistent with the public interest, as
			 determined in
				accordance with the regulations required under paragraph (2);
									
										(B)
										the steel, iron,
				or manufactured goods required for a project are not produced in
			 the United
				States—
										
											(i)
											in
				sufficient and reasonably available quantities; or
										
											(ii)
											to a satisfactory
				quality; or
										
										(C)
										the use of steel,
				iron, and manufactured goods produced in the United States for a
			 project will
				increase the total cost of the project by more than 25 percent.
									
									(2)
									Regulations
									Not
				later than 1 year after the date of enactment of this section, the
			 Secretary
				shall issue regulations establishing the criteria that the
			 Secretary shall use
				to determine whether the application of subsection (b) is
			 inconsistent with the
				public interest for purposes of paragraph (1)(A).
								
									(3)
									Requests for
				waivers
									A recipient of assistance under section 201 or 209
				seeking a waiver under paragraph (1) shall submit to the Secretary
			 a request
				for the waiver in such form and containing such information as the
			 Secretary
				may require.
								
								(d)
								Waiver
				requirements
								
									(1)
									Public
				notification of and opportunity for comment on request for a waiver
									
										(A)
										In
				general
										If the Secretary receives a request for a waiver under
				subsection (c), the Secretary shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 finding based on
				the request.
									
										(B)
										Notice
				requirements
										A notice provided under subparagraph (A)
				shall—
										
											(i)
											include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under subparagraph (A), (B), or
			 (C) of  subsection (c)(1); and
										
											(ii)
											be provided by
				electronic means, including on the official public Internet
			 site of the
				Department.
										
									(2)
									Detailed
				justification in Federal Register
									If the Secretary issues a waiver under
				subsection (c), the Secretary shall publish in the Federal Register
			 a detailed
				justification for the waiver that—
									
										(A)
										addresses the
				public comments received under paragraph (1)(A); and
									
										(B)
										is published
				before the waiver takes effect.
									
									(3)
									Annual
				report
									Not later than the first February 1 after the date of enactment of
			 this section and not later than each February 1 thereafter, the Secretary
			 shall submit to
			 the Committee
				on Transportation and Infrastructure of the House of
			 Representatives and the
				Committee on Environment and Public Works of the Senate a report
			 that—
									
										(A)
										specifies each
				project with respect to which the Secretary issued a waiver under
			 subsection
				(c) during the preceding calendar year;
									
										(B)
										identifies the country of origin and
				product specifications for steel, iron, or manufactured goods
			 acquired pursuant
				to each waiver under subsection (c) issued by the Secretary during
			 the
				preceding calendar year;
									
										(C)
										summarizes the
				monetary value of contracts awarded pursuant to each waiver;
									
										(D)
										provides the justification for each waiver, including the specific law, treaty, or international
			 agreement under
				which the waiver was granted;
									
										(E)
										summarizes the
				amounts expended on—
										
											(i)
											steel, iron, and
				manufactured goods produced in the United States for projects with
			 respect to
				which the Buy America requirement under this section applied during
			 the
				preceding calendar year; and
										
											(ii)
											steel, iron, and
				manufactured goods produced outside the United States for projects
			 with respect
				to which the Secretary issued a waiver under subsection (c) during
			 the
				preceding calendar year; and
										
										(F)
										provides an employment impact analysis of
				the cumulative effect of all waivers under subsection (c) issued by
			 the
				Secretary during the preceding calendar year on manufacturing
			 employment in the
				United States.
									
								(e)
								State
				requirements
								The Secretary may not impose a limitation or
				condition on assistance provided under section 201 or 209 that
				restricts—
								
									(1)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				section with respect to limiting the use of articles, materials, or
			 supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
								
									(2)
									any recipient of such assistance from
				complying with such State requirements.
								
								(f)
								Intentional
				violations
								Pursuant to
				procedures established under subpart 9.4 of chapter 1 of title 48,
			 Code of
				Federal Regulations (or successor regulations), a person shall be
			 ineligible to receive a
			 contract or
				subcontract funded with amounts made available to carry out section
			 201 or 209
				if the Secretary, the head of any department, agency, or
			 instrumentality of the
				United States, or a court determines that such person
			 intentionally—
								
									(1)
									affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									
										(A)
										were used in a
				project to which this section applies; and
									
										(B)
										were not produced
				in the United States; or
									
									(2)
									represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
									
										(A)
										were used in a
				project to which this section applies; and
									
										(B)
										were not produced
				in the United States.
									
								(g)
								Consistency with
				international agreements
								
									(1)
									In
				general
									This section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								
									(2)
									Treatment of
				foreign countries in violation of international agreements
									The Secretary shall prohibit the use of
				steel, iron, and manufactured goods produced in a foreign country
			 in a project
				funded with amounts made available to carry out section 201 or 209,
			 including
				any project for which the Secretary has issued a waiver under
			 subsection (c),
				if the Secretary, in consultation with the United States Trade
			 Representative,
				determines that the foreign country is in violation of the terms of
			 an
				agreement with the United States by discriminating against steel,
			 iron, or
				manufactured goods that are produced in the United States and
			 covered by the
				agreement.
								.
				
					(b)
					Clerical
			 amendment
					The table of
			 contents in section 1(b) of the Public Works and Economic Development Act
			 of
			 1965 is amended by inserting after the item relating to section 612 the
			 following:
					
						
							613. Buy
				America.
						
						.
				
					(c)
					Review of
			 nationwide waivers
					Not later
			 than 1 year after the date of enactment of this Act, and at least every 5
			 years
			 thereafter, the Secretary of Commerce shall review each standing
			 nationwide
			 waiver issued under section 613 of the Public Works and Economic
			 Development
			 Act of 1965 (as added by this section) to determine whether continuing
			 that waiver is necessary.
				203.
				FEMA mitigation
			 grant Buy America provisions
				
					(a)
					In
			 general
					Title VII of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5201
			 et seq.) is amended by adding at the end the following:
					
						
							707.
							Buy
				America
							
								(a)
								Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.
								(b)
								Domestic source
				requirement for steel, iron, and manufactured goods
								
									(1)
									In
				general
									Notwithstanding any
				other provision of law, funds made available under section
			 203, 404,
				406, 417, or 614 may not be obligated for a project unless the
			 steel, iron, and
				manufactured goods used for the project are produced in the United
				States.
								
									(2)
									Scope
									This section applies to all contracts for a project
			 carried out
				within the scope of the applicable finding, determination, or
			 decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.),
				regardless of the funding source of those contracts, if at least
			 one
			 contract
				for the project is funded with amounts made available to carry out
			 a section specified in paragraph (1).
								
								(c)
								Exceptions
								
									(1)
									Issuance of
				waivers
									The President may waive subsection
				(b) only if the President finds that—
									
										(A)
										applying
				subsection (b) would be inconsistent with the public interest, as
			 determined in
				accordance with the regulations issued in accordance with paragraph
			 (2);
									
										(B)
										the steel, iron,
				or manufactured goods required for a project are not produced in
			 the United
				States—
										
											(i)
											in
				sufficient and reasonably available quantities; or
										
											(ii)
											to a satisfactory
				quality; or
										
										(C)
										the use of steel,
				iron, and manufactured goods produced in the United States for a
			 project will
				increase the total cost of the project by more than 25 percent.
									
									(2)
									Regulations
									Not
				later than 1 year after the date of enactment of the Invest in American Jobs Act of 2014, the President shall issue regulations establishing the
			 criteria
				that the President shall use to determine whether the application
			 of subsection
				(b) is inconsistent with the public interest for purposes of
			 paragraph
				(1)(A).
								
									(3)
									Requests for
				waivers
									A recipient of assistance under a section specified in subsection (b)(1) seeking a
				waiver under paragraph (1) of this subsection shall submit to the
			 President a request
			 for the
				waiver in such form and containing such information as the
			 President may
				require.
								
								(d)
								Waiver
				requirements
								
									(1)
									Public
				notification of and opportunity for comment on request for a waiver
									
										(A)
										In
				general
										If the President receives a request for a waiver under
				subsection (c), the President shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 finding based on
				the request.
									
										(B)
										Notice
				requirements
										A notice provided under subparagraph (A)
				shall—
										
											(i)
											include the
				information available to the President concerning the request,
			 including
				whether the request is being made under subparagraph (A), (B), or
			 (C) of subsection (c)(1); and
										
											(ii)
											be provided by
				electronic means, including on the official public Internet site of
			 the
				President.
										
									(2)
									Detailed
				justification in Federal Register
									If the President issues a waiver under
				subsection (c), the President shall publish in the Federal Register
			 a detailed
				justification for the waiver that—
									
										(A)
										addresses the
				public comments received under paragraph (1)(A); and
									
										(B)
										is published
				before the waiver takes effect.
									(3)
									Annual
				report
									Not later than February 1 of each year beginning after the
				date of enactment of the Invest in American Jobs Act of 2014, the President, acting through
			 the
				Administrator of the Federal Emergency Management Agency, shall
			 submit to the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the
				Committee on Transportation and Infrastructure of the House of
			 Representatives
				a
				report that—
									
										(A)
										specifies each
				project with respect to which the President issued a waiver under
			 subsection
				(c) during the preceding calendar year;
									
										(B)
										identifies the country of origin and
				product specifications for steel, iron, or manufactured goods
			 acquired pursuant
				to each waiver under subsection (c) issued by the President during
			 the
				preceding calendar year;
									
										(C)
										summarizes the
				monetary value of contracts awarded pursuant to each such waiver;
									
										(D)
										provides the justification for each such
				waiver, including the specific law, treaty, or international
			 agreement under
				which the waiver was granted;
									
										(E)
										summarizes the
				funds expended on—
										
											(i)
											steel, iron, and
				manufactured goods produced in the United States for projects with
			 respect to
				which the Buy America requirement under this section applied during
			 the
				preceding calendar year; and
										
											(ii)
											steel, iron, and
				manufactured goods produced outside the United States for projects
			 with respect
				to which the President issued a waiver under subsection (c) during
			 the
				preceding calendar year; and
										(F)provides an employment impact analysis of
				the cumulative effect of all waivers under subsection (c) issued by
			 the
				President during the preceding calendar year on manufacturing
			 employment in the
				United States.
								(e)
								State
				requirements
								The President may not impose a limitation or
				condition on assistance provided under a section specified in
			 subsection (b)(1) that restricts—
								
									(1)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				section with respect to limiting the use of articles, materials, or
			 supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
								
									(2)
									any recipient of
				such assistance from complying with such State requirements.
								
								(f)
								Intentional
				violations
								Pursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
			 regulations), a person
			 shall be
				ineligible to receive a contract or subcontract funded with amounts
			 made
				available to carry out a section specified in subsection (b)(1) if
			 the President, the head of any
			 department,
				agency, or instrumentality of the United States, or a court
			 determines that
				such person intentionally—
								
									(1)
									affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									
										(A)
										were used in a
				project to which this section applies; and
									
										(B)
										were not produced
				in the United States; or
									
									(2)
									represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
									
										(A)
										were used in a
				project to which this section applies; and
									
										(B)
										were not produced
				in the United States.
									
								(g)
								Consistency with
				international agreements
								
									(1)
									In
				general
									This section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								(2)Treatment of
				foreign countries in violation of international agreementsThe
				President shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with amounts made
			 available
				to carry out a section specified in subsection (b)(1), including
			 any project for which the
			 President has
				issued a waiver under subsection (c), if the President, in
			 consultation with
				the United States Trade Representative, determines that the foreign
			 country is
				in violation of the terms of an agreement with the United States by
				discriminating against steel, iron, or manufactured goods that are
			 produced in
				the United States and covered by the
				agreement.
								(h)
								Emergency
				waiver
								Notwithstanding any
				other provision of this section, the President may waive the
			 applicability of
				this section, in whole or in part, in an
				emergency.
							.
				
					(b)
					Review of
			 nationwide waivers
					Not later
			 than 1 year after the date of enactment of this Act, and at least every 5
			 years
			 thereafter, the President shall review each standing nationwide waiver
			 issued
			 under section 707 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (as added by this section) to determine whether continuing
			 such
			 waiver is necessary.
				(c)Repeal of Buy
			 America requirementsSection 306 of the Disaster Mitigation Act
			 of 2000 (42 U.S.C. 5206) is repealed.
				
				204.
				Bridges over
			 navigable waters Buy America provisions
				
					(a)
					In
			 general
					The Act of June 21, 1940 (33 U.S.C. 511 et seq.)
			 (popularly known as the Truman-Hobbs Act), is amended by adding at the end
			 the
			 following:
					
						
							14.
							Buy America
								(a)
								Definition of produced in the United StatesIn this section, the term produced in the United States means, with respect to iron and steel, an end product for  which all manufacturing processes
			 occurred in the United States, other than a metallurgical process relating
			 to the refinement of steel.(b)
								Domestic source
				requirement for steel, iron, and manufactured goods
								
									(1)
									In
				general
									Notwithstanding any other provision of law, amounts made
				available to carry out this Act may not be used, in whole or in
			 part, for a
				project for the alteration of a bridge unless the steel, iron, and
			 manufactured
				goods used for the project are produced in the United States.
								
									(2)
									Scope
									This section applies to all contracts for a project
			 carried out
				within the scope of the applicable finding, determination, or
			 decision under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.),
				regardless of the funding source of those contracts, if at least
			 one
			 contract
				for the project is funded with amounts made available to carry out
			 this
				Act.
								
								(c)
								Exceptions
								
									(1)
									Issuance of
				waivers
									The Secretary may waive the requirements of subsection
				(b) only if the Secretary finds that—
									
										(A)
										applying
				subsection (b) would be inconsistent with the public interest, as
			 determined in
				accordance with the regulations required under paragraph (2);
									
										(B)
										the steel, iron,
				or manufactured goods required for a project are not produced in
			 the United
				States—
										
											(i)
											in
				sufficient and reasonably available quantities; or
										
											(ii)
											to a satisfactory
				quality; or
										
										(C)
										the use of steel,
				iron, and manufactured goods produced in the United States for a
			 project will
				increase the total cost of the project by more than 25 percent.
									
									(2)
									Regulations
									Not
				later than 1 year after the date of enactment of this section, the
			 Secretary
				shall issue regulations establishing the criteria that the
			 Secretary shall use
				to determine whether the application of subsection (b) is
			 inconsistent with the
				public interest for purposes of paragraph (1)(A).
								
									(3)
									Requests for
				waivers
									A recipient of assistance under this Act seeking a waiver
				under paragraph (1) shall submit to the Secretary a request for the
			 waiver in
				such form and containing such information as the Secretary may
			 require.
								
								(d)
								Waiver
				requirements
								
									(1)
									Public
				notification of and opportunity for comment on request for a waiver
									
										(A)
										In
				general
										If the Secretary receives a request for a waiver under
				subsection (c), the Secretary shall provide notice of and an
			 opportunity for
				public comment on the request at least 30 days before making a
			 finding based on
				the request.
									
										(B)
										Notice
				requirements
										A notice provided under subparagraph (A)
				shall—
										
											(i)
											include the
				information available to the Secretary concerning the request,
			 including
				whether the request is being made under subparagraph (A), (B), or
			 (C) of  subsection (c)(1); and
										
											(ii)
											be provided by
				electronic means, including on the official public Internet site of
			 the
				department in which the Coast Guard is operating.
										
									(2)
									Detailed
				justification in Federal register
									If the Secretary issues a
				waiver under subsection (c), the Secretary shall publish in the
			 Federal
				Register a detailed justification for the waiver that—
									
										(A)
										addresses the
				public comments received under paragraph (1)(A); and
									
										(B)
										is published
				before the waiver takes effect.
									
									(3)
									Annual
				report
									Not later than the first February 1 after the date of enactment of
			 this section and not later than each February 1 thereafter, the Secretary
			 shall submit to
			 the Committee
				on Transportation and Infrastructure of the House of
			 Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate a
			 report
				that—
									
										(A)
										specifies each
				project with respect to which the Secretary issued a waiver under
			 subsection
				(c) during the preceding calendar year;
									
										(B)
										identifies the
				country of origin and product specifications for steel, iron, or
			 manufactured
				goods acquired pursuant to each waiver under subsection (c) issued
			 by the
				Secretary during the preceding calendar year;
									
										(C)
										summarizes the
				monetary value of contracts awarded pursuant to each waiver;
									
										(D)
										provides the
				justification for each waiver, including the specific law,
			 treaty, or
				international agreement under which the waiver was granted;
									
										(E)
										summarizes the
				amounts expended on—
										
											(i)
											steel, iron, and
				manufactured goods produced in the United States for projects with
			 respect to
				which the Buy America requirement under this section applied during
			 the
				preceding calendar year; and
										
											(ii)
											steel, iron, and
				manufactured goods produced outside the United States for projects
			 with respect
				to which the Secretary issued a waiver under subsection (c) during
			 the
				preceding calendar year; and
										
										(F)
										provides an
				employment impact analysis of the cumulative effect of all waivers
			 under
				subsection (c) issued by the Secretary during the preceding
			 calendar year on
				manufacturing employment in the United States.
									
								(e)
								State
				requirements
								The Secretary may not impose a limitation or
				condition on assistance provided under this Act that restricts—
								
									(1)
									a State from
				imposing requirements that are more stringent than those imposed
			 under this
				section with respect to limiting the use of articles, materials, or
			 supplies
				mined, produced, or manufactured in foreign countries for projects
			 carried out
				with such assistance; or
								
									(2)
									any recipient of
				such assistance from complying with such State requirements.
								
								(f)
								Intentional
				violations
								Pursuant to procedures established under subpart 9.4
				of chapter 1 of title 48, Code of Federal Regulations (or successor
			 regulations), a person
			 shall be
				ineligible to receive a contract or subcontract funded with amounts
			 made
				available under this Act if the Secretary, the head of any
			 department, agency,
				or instrumentality of the United States, or a court determines that
			 such person
				intentionally—
								
									(1)
									affixed a label
				bearing a Made in America inscription, or any inscription with
				the same meaning, to any steel, iron, or manufactured goods that—
									
										(A)
										were used in a
				project to which this section applies; and
									
										(B)
										were not produced
				in the United States; or
									
									(2)
									represented that
				any steel, iron, or manufactured goods were produced in the United
			 States
				that—
									
										(A)
										were used in a
				project to which this section applies; and
									
										(B)
										were not produced
				in the United States.
									
								(g)
								Consistency with
				international agreements
								
									(1)
									In
				general
									This section shall be applied in a manner that is
				consistent with United States obligations under international
				agreements.
								
									(2)
									Treatment of
				foreign countries in violation of international agreements
									The
				Secretary shall prohibit the use of steel, iron, and manufactured
			 goods
				produced in a foreign country in a project funded with amounts made
			 available
				under this Act, including any project for which the Secretary has
			 issued a
				waiver under subsection (c), if the Secretary, in consultation with
			 the United
				States Trade Representative, determines that the foreign country is
			 in
				violation of the terms of an agreement with the United States by
			 discriminating
				against steel, iron, or manufactured goods that are produced in the
			 United
				States and covered by the agreement.
								
								(h)
								Emergency
				waiver
								Notwithstanding any
				other provision of this section, the Secretary may waive the
			 applicability of
				this section, in whole or in part, in an
				emergency.
							.
				
					(b)
					Review of
			 nationwide waivers
					Not later
			 than 1 year after the date of enactment of this Act, and at least every 5
			 years
			 thereafter, the Secretary of the department in which the Coast Guard is
			 operating shall review each standing nationwide waiver issued under
			 section 14
			 of the Act of June 21, 1940 (as added by this section), to determine
			 whether
			 continuing that waiver is necessary.
				
